DETAILED ACTION
Applicant’s amendment filed November 2, 2021 is acknowledged.
Claim 1 has been amended.  
Claims 14 and 15 have been newly added.
Claims 1-15 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over DI TARANTO (hereinafter Di Taranto) (U.S. Patent Application Publication # 2021/0127316 A1) in view of Rahman et al. (hereinafter Rahman) (U.S. Patent Application Publication # 2007/0250713 A1).
claims 1 and 13, Di Taranto teaches and discloses a computer-implemented method to transmit, between a source node (SD, source device; figures 2-6) and a destination node (DD, destination device; figures 2-6), data blocks formed by several data fragments (user data message), in a wireless network (network, figure 1) having at least one routing path predefined between the source node and the destination node as a linear chain of nodes such that three nodes at positions n/n+1/n+2, in the linear chain of nodes, define a child/parent/grandparent triad (figures 2-6; network devices D2, D3, and D4 form a linear connection of connected network device forming child/parent/grandparent connection that is one position/one hop away, thus positioned as n/n+1/n+2; [0183]), the method comprising:
sending, from a single child node (such as network device, D2, figures 2-6) at a position n to a single parent node (such as network device, D3, figures 2-6) at a position n+1, a child/parent probing message (ping message), the child node having received a data fragment (user data message) from a node at a preceding linear position n-1 in the chain of nodes ([0076]; [0225]; [0226]; teaches a child node, such as network device D2, receives and then sends a ping message to a parent node, such as network device D3, where the child node also receives user data message from a previous device);
after reception of the child/parent probing message, sending, from the parent node (such as network device, D3, figures 2-6) at a position n+1 to a single grandparent node (such as network device, D4, figures 2-6) at a position n+2, a parent/grandparent probing message ([0076]; [0225]; [0226]; teaches a parent node, such as network device D3, receives and then sends a ping message to a grandparent node, such as network device D4);
after reception of the parent/grandparent probing message, sending, from the grandparent node (such as network device, D4, figures 2-6) to the parent node (such as network device, D3, figures 2-6), a parent/grandparent probing response message (ping response message) ([0076]; [0225]; [0226]; [0238]; teaches a grandparent node, such as network device D4, receives and then sends a ping response message to a parent node, such as network device D3);
after reception of the parent/grandparent probing response message, sending, from the parent node (such as network device, D3, figures 2-6) to the child node (such as network device, D2, figures 2-6), a child/parent probing response message (ping response message) ([0076]; [0225]; [0226]; [0238]; teaches a grandparent node, such as network device D4, receives and then sends a ping response message to a parent node, such as network device D3); and
upon reception of the child/parent probing response message by the child node, transmitting, from the child node to the parent node, the data fragment ([0078]; [0225]; [0226]; [0239]; teaches a child node, such as network device D2, receives and then sends a user data message after reception of a ping response message), wherein each of the probing messages is sent to determine whether an adjacent node is available for transmitting the data fragment ([0076]; [0225]; [0226]; [0238]; teaches the ping message and ping response message are used to determine whether the network devices are available to transmit the user data message along a determined path including the network devices).

	Nonetheless, in the same field of endeavor, Rahman teaches and suggests determining when the parent node is available in a wait state, the grandparent node is available, and the parent node is still available ([0054]; [0059]; [0065]; teaches the wireless AP nodes are determined to be in a waiting/listening state and a state where the wireless AP node is available to receive messages/signals; figures 1, 2, and 4; [0096]; [0097]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wireless AP nodes are determined to be in a waiting/listening state and a state where the wireless AP node is available to receive messages/signals as taught by Rahman with the method and device for communicating in a mesh network as disclosed by Di Taranto for the purpose of establishing a path along a mesh network, as suggested by Rahman.

Regarding claim 2, Di Taranto, as modified by Rahman, further teaches and discloses wherein the method is repeated for several triads of child/parent/grandparent nodes, on the predefined routing path from the data transmitting source node up to the recipient node for the data (figures 2-6; [0076]; [0225]; [0226]; teaches a plurality of network devices with child/parent/grandparent connections for transmitting user data messages). 

claim 3, Di Taranto, as modified by Rahman, further teaches and discloses wherein the triads of child/parent/grandparent nodes are predefined (figures 2-6; [0076]; [0225]; [0226]; teaches a plurality of network devices with child/parent/grandparent connections for transmitting user data messages). 

Regarding claim 4, Di Taranto, as modified by Rahman, further teaches and discloses wherein the data fragment’s transmission comprises successively transmitting data packets ([0078]; [0225]; [0226]; [0239]; teaches transmitting a user data message along the path of network devices). 

Regarding claim 5, Di Taranto, as modified by Rahman, further teaches and discloses additionally comprising: verifying an integrity of data that are received ([0078]; [0225]; [0226]; [0239]; teaches transmitting a user data message along the path of network devices; figures 2-6). 

Regarding claim 7, Di Taranto, as modified by Rahman, further teaches and discloses a device (network device, figures 2-6) for transmitting data blocks formed by several data fragments, in a wireless network (mesh network, figure 1) comprising a plurality of nodes (network devices, figure 2-6), the network having at least one routing path predefined between a source node (SD, source device; figures 2-6) and a destination node (DD, destination device; figures 2-6) and being composed of a plurality of nodes such that three nodes at positions n/n+1/n+2 on the at least one predefined routing path define a child/parent/grandparent triad (figures 2-6; network devices D2, D3, and D4 form a linear connection of connected network device forming child/parent/grandparent connection that is one position/one hop away, thus positioned as n/n+1/n+2; [0183]), the device comprising means for implementing the method ([0078]; [0225]; [0226]; [0238]; [0239]; teaches the ping message and ping response message are used to determine whether the network devices are available to transmit the user data message along a determined path including the network devices). 

Regarding claim 8, Di Taranto, as modified by Rahman, further teaches and discloses wherein the wireless network is a mesh network (mesh network; figure 1; [0182]). 

Regarding claim 12, Di Taranto, as modified by Rahman, discloses the claimed invention, but may not expressly disclose wherein the means for implementing the method comprise a state machine. 	Nonetheless, Rahman further teaches and suggests wherein the means for implementing the method comprise a state machine ([0070]; [0116]; teaches functions can be carried out by a state machine).

Regarding claim 14, Di Taranto, as modified by Rahman, further teaches and discloses wherein the child/parent probing message is sent responsive to the child node having received the data fragment, content of the probing message being different from content of the data fragment ([0076]; [0225]; [0226]; [0238]; teaches the ping message and ping response message are used to determine whether the network devices are available to transmit the user data message along a determined path including the network devices).

Regarding claim 15, Di Taranto, as modified by Rahman, further teaches and discloses wherein each of the probing messages is determined based on the respective position of the node performing the respective sending ([0076]; [0225]; [0226]; [0238]; teaches the ping message and ping response message are used to determine whether the network devices are available to transmit the user data message along a determined path including the network devices).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DI TARANTO (hereinafter Di Taranto) (U.S. Patent Application Publication # 2021/0127316 A1) in view of Rahman et al. (hereinafter Rahman) (U.S. Patent Application Publication # 2007/0250713 A1), and further in view of Muthiah et al. (hereinafter Muthiah) (U.S. Patent Application Publication # 2013/0315070 A1).
Regarding claim 6, Di Taranto, as modified by Rahman, discloses the claimed invention, but may not expressly disclose wherein the probing messages and the probing response messages are short messages encoded in ASCII. 
Nonetheless, in the same field of endeavor, Muthiah teaches and suggests wherein the probing messages and the probing response messages are short messages encoded in ASCII ([0006]; [0008]).
.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DI TARANTO (hereinafter Di Taranto) (U.S. Patent Application Publication # 2021/0127316 A1) in view of Rahman et al. (hereinafter Rahman) (U.S. Patent Application Publication # 2007/0250713 A1), and further in view of Mantovani et al. (hereinafter Mantovani) (U.S. Patent Application Publication # 2011/0055746 A1).
	Regarding claim 9, Di Taranto, as modified by Rahman, discloses the claimed invention, but may not expressly disclose wherein the mesh network comprises a plurality of acoustic modems. 
	Nonetheless, in the same field of endeavor, Mantovani teaches and suggests wherein the mesh network comprises a plurality of acoustic modems ([0040]; [0059]; figure 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate acoustic modems as taught by Mantovani with the method and device for communicating in a mesh network as disclosed by Di Taranto, as modified by Rahman, for the purpose of communicating between a mesh network of wireless nodes such as sensors underwater.

Regarding claim 10, Di Taranto, as modified by Rahman and Mantovani, discloses the claimed invention, but may not expressly disclose wherein one modem is a source node corresponding to an autonomous underwater vehicle and one modem is a gateway node to a ship, the device enabling the transmission of data relating to measurement reports, from the autonomous underwater vehicle to the ship. 
Nonetheless, Mantovani further teaches and suggests wherein one modem is a source node corresponding to an autonomous underwater vehicle and one modem is a gateway node to a ship, the device enabling the transmission of data relating to measurement reports, from the autonomous underwater vehicle to the ship (figures 1 and 3, [0040]; [0059]).

Regarding claim 11, Di Taranto, as modified by Rahman and Mantovani, discloses the claimed invention, but may not expressly disclose wherein each modem is coupled respectively to a modem controller, in particular via an RS232 serial link. 
Nonetheless, Mantovani further teaches and suggests wherein each modem is coupled respectively to a modem controller, in particular via an RS232 serial link ([0059]).

Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 28, 2022